Exhibit 10.97

 

 

 

 

SECOND SUPPLEMENTAL INDENTURE

Dated as of August 15, 2014

 

 

to the

INDENTURE

Dated as of December 1, 2009

among

KOPPERS INC.

KOPPERS HOLDINGS INC.,

AS GUARANTOR,

EACH OF THE SUBSIDIARY GUARANTORS PARTY THERETO

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS TRUSTEE

 

 



--------------------------------------------------------------------------------

SECOND SUPPLEMENTAL INDENTURE, dated as of August 15, 2014 (this “Supplemental
Indenture”), to the Indenture, dated as of December 1, 2009 (the “Original
Indenture” and as supplemented by the First Supplemental Indenture (as defined
below) and this Supplemental Indenture, the “Indenture”), among KOPPERS INC., a
Pennsylvania corporation (the “Company”), KOPPERS HOLDINGS INC., a Pennsylvania
Corporation (the “Parent”), THE SUBSIDIARY GUARANTORS listed on the signature
page hereto (collectively, the “Subsidiary Guarantors”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as trustee (the
“Trustee”).

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered the Original Indenture to provide for the issuance of
7.875% Senior Notes due 2019 of the Company (the “Notes”) and that certain First
Supplemental Indenture, dated as of February 25, 2010 (the “First Supplemental
Indenture”), to the Original Indenture;

WHEREAS, Section 4.12 of the Original Indenture provides that the Company will
not, and will not permit any Restricted Subsidiary to, directly or indirectly
incur any Lien of any kind securing certain Indebtedness on any asset of the
company or any Restricted Subsidiary other than Permitted Liens, unless the
Notes and the Guarantees are secured on an equal and ratable basis with the
obligations so secured until such time as such obligations are no longer secured
by such a Lien;

WHEREAS, on the date hereof, the Company, the Parent and certain of the
Subsidiary Guarantors have entered into that certain Credit Agreement, dated as
of the date hereof (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Company, as Borrower, the Guarantors
(as defined therein) from time to time party thereto, the Lenders (as defined
therein) from time to time party thereto (collectively, the “Lenders”) and PNC
Bank National Association, as Administrative Agent and, subsequent to the 2009
Senior Note Redemption (as defined therein), Collateral Agent under the Credit
Agreement (in such capacities, the “Agent”), pursuant to which the Company, the
Parent and certain of the Subsidiary Guarantors are required to grant Liens in
substantially all of their respective assets for the benefit of the Agent and
the Lenders to secure the obligations of the Company, the Parent and such
Subsidiary Guarantors thereunder and the other obligations specified in related
collateral documents, which Liens do not otherwise qualify as Permitted Liens;

WHEREAS, Section 4.17 of the Original Indenture provides, among other things,
that if the Company or any Restricted Subsidiary acquires or creates another
Restricted Subsidiary that is a Domestic Subsidiary (other than an Immaterial
Subsidiary), the Company shall cause such newly acquired or created Restricted
Subsidiary to execute and deliver to the Trustee a supplemental indenture
pursuant to which such Restricted Subsidiary shall fully and

 

1



--------------------------------------------------------------------------------

unconditionally guarantee all of the Company’s obligations under the Notes and
the Original Indenture on the terms set forth in Section 10.01 of the Original
Indenture and thereafter be a Subsidiary Guarantor for all purposes of the
Indenture until released in accordance with the terms of Section 10.04 of the
Original Indenture;

WHEREAS, Section 9.01 of the Original Indenture provides, among other things,
that the Company and the Trustee may amend the Original Indenture or the Notes
without notice to or consent of any Holder for the purpose of adding a Guarantor
or to make any other change that does not materially adversely affect the rights
of any Holder; and

WHEREAS, all action on the part of the Company necessary to authorize this
Supplemental Indenture has been duly taken.

NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:

That, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company, the Parent, the Subsidiary Guarantors and the Trustee covenant and
agree for the equal and ratable benefit of the Holders as follows:

ARTICLE I

Definitions

SECTION 1.01. Definitions.

A. Except as provided otherwise herein, capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Original Indenture.

B. The rules of interpretation set forth in the Original Indenture shall be
applied hereto as if set forth in full herein.

ARTICLE II

Collateral Trust Agreement and Related Collateral Documents

SECTION 2.01. Collateral Trust Agreement and Related Collateral Documents. On
the date hereof, in accordance with Section 4.12 of the Original Indenture, the
Company, the Parent, certain of the Subsidiary Guarantors and the Trustee have
entered into that certain Collateral Trust Agreement, dated as of the date
hereof, among the Company, the Parent, certain of the Subsidiary Guarantors
party thereto, the Trustee, the Agent and Wells Fargo Bank,

 

2



--------------------------------------------------------------------------------

National Association, as Collateral Trustee (the “Collateral Trustee”), and
certain related collateral documents pursuant to which, among other things:

 

  (i) The Trustee and the Agent have appointed the Collateral Trustee as the
agent of, and pledgee-in-possession of the Collateral (as defined in the Credit
Agreement) for, each of the Trustee, the Holders, the Agent, the Lenders and any
provider of any Lender-Provided Hedge (as defined in the Credit Agreement), any
Lender-Provided Treasury Arrangement (as defined in the Credit Agreement) or any
Lender-Provided Credit Arrangement (as defined in the Credit Agreement) pursuant
to the terms and conditions set forth in the Collateral Trust Agreement; and

 

  (ii) The Notes and the Guarantees are secured on an equal and ratable basis
with the obligations under the Credit Agreement of the Company, the Parent and
the Subsidiary Guarantors party to the Credit Agreement and the other
obligations specified in related collateral documents entered into on the date
hereof.

ARTICLE III

Guarantors

SECTION 3.01. Subsidiary Guarantors. From this date, in accordance with Sections
4.17 and 10.01 of the Original Indenture and by executing this Supplemental
Indenture, the Subsidiary Guarantors whose signatures appear below are subject
to the provisions of the Indenture to the extent provided for in Article 10
thereof.

ARTICLE IV

Miscellaneous

SECTION 4.01. Ratification of Original Indenture; Supplemental Indenture Part of
Original Indenture. Except as expressly amended hereby, the Original Indenture
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
heretofore or hereafter authenticated and delivered shall be bound hereby.

SECTION 4.02. Concerning the Trustee. The recitals contained herein shall be
taken as the statements of the Company, and the Trustee assumes no
responsibility for the

 

3



--------------------------------------------------------------------------------

correctness of the same. The Trustee makes no representations as to the validity
or sufficiency of this Supplemental Indenture.

SECTION 4.03. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.

SECTION 4.04. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

SECTION 4.05 FATCA. This Supplemental Indenture has not resulted in a material
modification of the Notes for purposes of the Foreign Account Tax Compliance Act
(FATCA) provisions of the Internal Revenue Code.

SECTION 4.06 No Recourse Against Others. No director, officer, liability,
employee, incorporator or stockholder of the Company, the Parent or any
subsidiary guarantor, as such, will have any liability for any obligations of
the Company, the Parent or any Subsidiary Guarantor under the Notes, the
Indenture, the Guarantees or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

SECTION 4.07. Effect of Headings. The Article and Section headings in this
Supplemental Indenture are for convenience only and shall not affect the
construction of this Supplemental Indenture.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.

 

Issuer: KOPPERS INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Senior Vice President, Administration,    
General Counsel and Secretary Parent: KOPPERS HOLDINGS INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Senior Vice President, Administration,    
General Counsel and Secretary

 

[Signatures continue on following page]



--------------------------------------------------------------------------------

Subsidiary Guarantors: CONCRETE PARTNERS, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS ASIA LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS CONCRETE PRODUCTS, INC.
By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS DELAWARE, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS VENTURES LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary

 

[Signatures continue on following page]



--------------------------------------------------------------------------------

KOPPERS WORLD-WIDE VENTURES CORPORATION By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary OSMOSE, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary OSMOSE-NEVADA LIMITED LIABILITY
COMPANY By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Manager OSMOSE NZ, LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Manager OSMOSE RAILROAD SERVICES, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary

 

[Signatures continue on following page]



--------------------------------------------------------------------------------

WOOD PROTECTION LP By:   Wood Protection Management LLC,   its General Partner  
By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Manager WOOD PROTECTION MANAGEMENT LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Manager

 

[Signatures continue on following page]



--------------------------------------------------------------------------------

Trustee: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Yana Kislenko

  Name:   Yana Kislenko   Title:   Vice President